The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Forman on 11/4/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“A system configured to attach a patient reference array of a computer-assisted
surgery system to a patient, the system comprising: a fixation post having a shaft that has a proximal end and a distal end that are offset from one another along a central axis, the fixation post having a threaded fastener adjacent the distal end that is coupled to the shaft, the threaded fastener configured rotate relative to the shaft about the central axis so as to engage threads of an anchor seat of a pedicle screw, thereby causing the distal end of the shaft to translate into the anchor seat along the central axis and urge the pedicle screw to transition from an unlocked configuration, wherein a screw of the pedicle screw is configured to pivot relative to the anchor seat of the pedicle screw, to a locked configuration, wherein a position of the screw is fixed relative to the anchor seat of the pedicle screw; and an attachment assembly comprising: 
an arm configured to support the patient reference array; and a coupler supported by the arm, the coupler comprising: a fixation body defining a recess that is configured to receive at least a portion of the fixation post; and an actuator that is configured to secure the attachment assembly to the fixation post when the at least a portion of the fixation post is received in the recess, wherein: at least a portion of the arm extends along a central axis; the fixation body is movably coupled to the arm such that the fixation body is configured to translate along at least a portion of the arm along the central axis of the arm.”
B.	claim 6 is amended to read as follow:
“The system of claim 1, wherein: the actuator that is coupled to the fixation body such that actuation of the actuator causes the fixation body to translate along the arm along the central axis of the arm so as to secure the fixation body to the fixation post.”
D.	claims 9-20 are cancelled.
The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Wall et al. (US. 20190029736), wherein Wall discloses the claimed invention except that the fixation body is movably coupled to the arm such that the fixation body is configured to translate along at least a portion of the arm along the central axis of the arm, therefore the present invention is allowable over the prior art of Wall.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/           Primary Examiner, Art Unit 3775